UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53843 SONGZAI INTERNATIONAL HOLDING GROUP INC. (Exact name of registrant as specified in its charter) Nevada (State of Incorporation) 43-1932733 (I.R.S. Employer Identification No.) 17890 Castleton Street, Suite 112 City of Industry, California (Address of principal executive offices) (Zip Code) (626) 581-8878 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated fileroAccelerated Filero Non-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as determined in Rule 12b-2 of the Exchange Act). Yes¨ Nox APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of common stock outstanding as of March 31, 2010: 14,932,582 SONGZAI INTERNATIONAL HOLDING GROUP INC. INDEX PageNumber PART I. Financial Statements Item 1. Financial Information 1 Consolidated Balance Sheets as of March 31, 2010 (Unaudited)and December 31, 2009 1 Consolidated Statements of Income and Other Comprehensive Income for the Three MonthsEnded March 31, 2010 (Unaudited) and March 31, 2009 (Unaudited) 2 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 (Unaudited) and March 31, 2009 (Unaudited) 3 Notes to Consolidated Financial Statements – March 31, 2010 (Unaudited)and December 31, 2009 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II. Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. [Removed and Reserved] 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SONGZAI INTERNATIONAL HOLDING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As at March 31, 2010 (Unaudited) As at December 31, 2009 ASSETS CURRENT ASSETS Cash & cash equivalents $ $ Restricted cash Accounts receivable - Other receivables, deposits and prepayments Inventory Total current assets NONCURRENT ASSETS Goodwill Prepaid mining right, net Long term prepaid expense - Property and equipment, net Construction in progress - Deferred tax asset, net Asset retirement cost, net Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Unearned revenue Accrued liabilities and other payables Taxes payable Advance from shareholder Total current liabilities NONCURRENT LIABILITIES Long-term payable Asset retirement obligation, net of deposit for mine restoration of $980,632 in 2009 Total noncurrent liabilities Total liabilities CONTINGENCIES AND COMMITMENT STOCKHOLDERS' EQUITY Series A Preferred Stock, $0.001 par value, 8,000,000 shares authorized, 400,000 shares issued and outstanding Common stock, $0.001 par value, 100,000,000 shares authorized, 14,932,582 shares issued and outstanding Additional paid-in capital Statutory reserves Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 Table of Contents SONGZAI INTERNATIONAL HOLDING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) THREE MONTHS ENDED MARCH 31, Net sales $ $ Cost of goods sold Gross profit Operating expenses: Selling expenses General and administrative expenses Total operating expenses Income from operations Non-operating income (expenses) Interest income Interest expense ) ) Total non-operating expenses, net ) ) Income before income tax Provision for income tax Net income Other comprehensive income Foreign currency translation loss ) ) Comprehensive Income $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Basic net earnings per share $ $ Diluted net earnings per share $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 Table of Contents SONGZAI INTERNATIONAL HOLDING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED MARCH 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Accretion of interest on asset retirement obligation Imputed interest Stock option compensation Changes in deferred tax and liabilities ) (Increase) decrease in operatingassets: Accounts receivable ) ) Other receivables, deposits and prepayments ) Inventory ) ) Increase (decrease) in operating liabilities: Accounts payable ) Unearned revenue ) Accrued liabilities and other payables ) Taxes payable Net cash (used in) provided byoperating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Change in restricted cash ) - Acquisition of property, plant & equipment ) ) Construction in progress ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Advance from shareholder Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGE ON CASH & CASH EQUIVALENTS ) NET (DECREASE) INCREASE IN CASH & CASH EQUIVALENTS ) CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD CASH & CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental Cash flow data: Income tax paid $ $ Interest paid $
